DETAILED ACTION
1.          Claims 1, 3, 4, 6-8, 10, 11, 13, 14, and 16-23 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 4/19/2021, the Office acknowledges the current status of the claims: claims 1, 3, 4, 6-8, 10, 11, 13, 14, and 16-19 have been amended, claims 20-23 have been added, claims 2, 5, 9, 12, and 15 have been canceled, and no new matter appears to be added.

Response to Arguments
3.          Applicant’s arguments with respect to claims 1, 3, 4, 6-8, 10, 11, 13, 14, and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claims 1, 3, 6-8, 10, 13, 16, 18, 19, and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2019/0260498 A1 to Moroga et al. (hereinafter “Moroga”), claiming benefit to and fully-supported by foreign application number 2016-215706, filed November 2, 2016.
             Regarding Claim 1, Moroga discloses a terminal (Moroga: Figure 4 with [0013] and [0070-0076] and/or Figure 5 with [0014] and [0078-0088], both of which describe hardware and software elements of a user equipment.) comprising:
     a receiver, which, in operation, receives resource allocation information allocating a resource block to the terminal (Moroga: [0022] – UE receives DCI including resource allocation information. See also Figure 4 with [0013] and [0070-0076] and/or Figure 5 with [0014] and [0078-0088], both of which describe hardware and software elements of a user equipment, wherein the hardware elements include reception circuitry. See also [0038] which describes resource allocation information as at least being a location of the scheduled resource block allocation information.);
     control circuitry, which, in operation, generates a signal waveform for multicarrier transmission or single carrier transmission in uplink (Moroga: [0030-0031] – describes the difference between multicarrier and single-carrier uplink communication and information related to enablement of one or both of these waveform based on the resource allocation information and a resource size threshold (Moroga: [0040-0046] with [0038] – corresponds to determining a waveform based at least in part to the resource allocation information and a number of allocated blocks is smaller or larger than a threshold, determined to be a threshold number of resource blocks. See also [0056] describing a waveform determination criterion that is used with other resource allocation information to determine the waveform.), wherein the control circuitry is allowed to generate the signal waveform for the single carrier transmission on condition that the allocated resource block is smaller than the resource size threshold (Moroga: [0043] and [0052] – corresponds to generating a single-carrier waveform at the UE when the number of resource blocks is a certain value or smaller than a threshold.), and the resource size threshold is set by a base station and notified to the terminal (Moroga: [0031], [0038-0039], [0043], [0046], and [0052] – the number of resource blocks is included with information signaled by the base station, or it may be predefined within the base station and the user equipment. See also [0056], [0066], and [0072].); and
     a transmitter, which is coupled to the control circuitry (Moroga: Figure 4 with [0013] and [0070-0076] and/or Figure 5 with [0014] and [0078-0088], both of which describe hardware and software elements of a user equipment, wherein the hardware elements include transmission circuitry.) and which, in operation, transmits a signal with the generated signal waveform using the allocated resource block (Moroga: 
            Regarding Claim 3, Moroga discloses the terminal according to Claim 1, wherein a plurality of the resource size thresholds (Examiner interprets “a plurality” of thresholds corresponds to applying a threshold to a plurality of user equipments within a cell, wherein the base station includes this information as waveform determination criterion in at least [0016-0017] and [0035].) are defined wherein the control circuitry is allowed to generate the signal waveform for the single carrier transmission on condition that the allocated resource block is smaller than the plurality of the resource size thresholds (Moroga: [0043] and [0052] – “For example, the user equipment UE determines that the single carrier scheme is to be used when the number of allocated resources blocks is a certain value or smaller.”).
            Regarding Claim 18, Moroga discloses the terminal according to Claim 1, wherein the resource size threshold is included in downlink control information (DCI) which is notified to the terminal (Moroga: [0022] – UE receives DCI including resource allocation information. See also [0069].).
            Regarding Claim 21, Moroga discloses the terminal according to Claim 1, wherein before the resource size threshold is notified to the terminal, the control circuitry generates the signal waveform for multicarrier transmission or single carrier transmission in uplink (Moroga: [0030-0031] – describes the difference between multicarrier and single-carrier uplink communication and information related to enablement of one or both of these waveform schemes. See also [0043], [0047], [0052], 
            Regarding Claim 22, Moroga discloses the terminal according to Claim 21, wherein the control circuitry generates the signal waveform for multicarrier transmission or single carrier transmission in random access uplink transmission (Moroga: [0056] – corresponds to using the waveform determination in a random access procedure.).
            Regarding Claim 23, Moroga discloses the terminal according to Claim 1, wherein before the resource size threshold is notified to the terminal, the control circuitry is allowed to generate the signal waveform for the single carrier transmission on condition that the allocated resource block is smaller than another defined resource size threshold (Moroga: [0031], [0038-0039], [0043], [0046], and [0052] – the number of resource blocks is included with information signaled by the base station, or it may be predefined (another threshold) within the base station and the user equipment. See also [0056], [0066], and [0072].).
 
            Regarding Claim 6, Moroga discloses a base station (Moroga: Figure 3 with [0012] and [0064-0069] and/or Figure 5 with [0014] and [0078-0088], both of which describe hardware and software elements of a base station.) comprising:
     control circuitry, which, in operation, allocates an uplink resource block to a terminal (Moroga: [0022] – UE receives DCI including resource allocation information. See also [0038] which describes resource allocation information as at least being a location of the scheduled resource block allocation information.), and sets a resource size threshold (Moroga: [0040-0046] with [0038] – corresponds to determining a waveform based at least in part to the resource allocation information and a number of allocated blocks is smaller or larger than a threshold, determined to be a threshold number of resource blocks. See also [0056] describing a waveform determination criterion that is used with other resource allocation information to determine the waveform.), wherein the terminal is allowed to generate a signal waveform for single carrier transmission on condition that the allocated resource block is smaller than the resource size threshold (Moroga: [0043] and [0052] – corresponds to generating a single-carrier waveform at the UE when the number of resource blocks is a certain value or smaller than a threshold.);
     a transmitter (Moroga: Figure 3 with [0012] and [0064-0069] and/or Figure 5 with [0014] and [0078-0088], both of which describe hardware and software elements of a base station, wherein the hardware elements include transmission circuitry.), which is coupled to the control circuitry and which, in operation, transmits a notification signal indicative of the resource size threshold to the terminal (Moroga: [0031], [0038-0039], [0043], [0046], and [0052] – the number of resource blocks is included with information signaled by the base station, or it may be predefined within the base station and the user equipment. See also [0056], [0066], and [0072].); and
     a receiver (Moroga: Figure 3 with [0012] and [0064-0069] and/or Figure 5 with [0014] and [0078-0088], both of which describe hardware and software elements of a base station, wherein the hardware elements include reception circuitry.), which is coupled to the control circuitry and which, in operation, receives a signal with a signal waveform for multicarrier transmission or the single carrier transmission in uplink (Moroga: [0038] and [0062] – the UE transmits uplink information according to the determined waveform on the scheduled resource block.).
            Claim 13, dependent upon claim 6, recites similar features as claim 3 and is therefore rejected upon the same grounds as claim 3. Please see above rejection of claim 3.

            Claims 7, 16, and 19, directed to a method embodiment of claims 1, 3, and 18, recite similar features as claims 1, 3, and 18, respectively, and are therefore rejected upon the same grounds as claims 1, 3, and 18. Please see above rejections of claims 1, 3, and 18.
           Claims 8 and 10, directed to a method embodiment of claims 6 and 13, recite similar features as claims 6 and 13, respectively, and are therefore rejected upon the same grounds as claims 6 and 13. Please see above rejections of claims 6 and 13. 

Allowable Subject Matter
7.          Claims 4, 11, 14, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

9.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2011/0085508 A1 to Wengerter et al. at [0099] and [0132];
US PGPub 2014/0112247 A1 to Chen et al. at [0037];
US PGPub 2020/0187202 A1 to Nammi et al. at [0015], [0019], [0029-0035], [0056-0058].

10.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 27, 2021